
	
		I
		112th CONGRESS
		1st Session
		H. R. 401
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2011
			Mr. Carson of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the President to award a gold medal on
		  behalf of Congress to Muhammad Ali in recognition of his contributions to the
		  Nation.
	
	
		1.FindingsCongress finds the following:
			(1)Born Cassius
			 Marcellus Clay, Jr., on January 17, 1942, in Louisville, Kentucky, Muhammad Ali
			 was the first child of Cassius, Sr. and Odessa Clay.
			(2)Muhammad Ali is
			 one of the most celebrated athletes of the 20th century. He has produced some
			 of America’s greatest sports memories, from winning a gold medal at the 1960
			 Summer Olympics to lighting the Olympic torch at the 1996 Summer
			 Olympics.
			(3)After an
			 impressive amateur career, during which he recorded 131 wins and only 7 losses
			 and won 2 National AAU light heavyweight titles, Muhammad Ali became the first
			 professional boxer in history to capture the heavyweight title 3 separate
			 times.
			(4)Muhammad Ali defeated every challenger he
			 faced in the ring. But on April 28, 1967, he was stripped of his boxing title
			 and barred from competing for being a conscientious objector to the war in
			 Vietnam on religious and moral grounds. However, following a unanimous United
			 States Supreme Court decision in 1971, Muhammad Ali’s conscientious objector
			 status was confirmed, his boxing license was reinstated, and he was cleared of
			 any wrong doing.
			(5)As an
			 African-American and a Muslim living in an era that continued to question his
			 civil rights, Muhammad Ali battled issues of race and religion, and has
			 received recognition as one of the champions of the Civil Rights Movement in
			 the United States.
			(6)Muhammad Ali is the recipient of many
			 awards for his sporting prowess and his support of racial harmony, including
			 the Dr. Martin Luther King Memorial Award, the Spirit of America Award, the
			 Amnesty International Lifetime Achievement Award, the Arthur Ashe Award for
			 Courage, the Essence Living Legend Award, the Rainbow Coalition Lifetime
			 Achievement Award, the XNBA Human Spirit Award, the Presidential Citizens
			 Medal, and the Presidential Medal of Freedom.
			(7)Muhammad Ali has been acknowledged by many
			 organizations for his achievements both inside and outside the boxing ring,
			 including being crowned Sportsman of the Century by Sports
			 Illustrated, being named Athlete of the Century by GQ magazine,
			 being named Sports Personality of the Century by the British
			 Broadcasting Corporation, being named Kentucky Athlete of the
			 Century by the Kentucky Athletic Hall of Fame, being named
			 Kentuckian of the Century by the State of Kentucky, being named
			 Louisvillian of the Century by the Advertising Club of
			 Louisville, being named Boxer of the Century by the World Sports
			 Awards of the Century, being recognized by the International Boxing Hall of
			 Fame, and receiving honorary doctorate degrees from Muhlenberg College and
			 Western Kentucky University, as well as an honorary doctorate of humanities at
			 Princeton University’s 260th graduation ceremony.
			(8)Muhammad Ali received the prestigious
			 Otto Hahn Peace Medal in Gold from the United Nations
			 Association of Germany for his work with the United Nations and the Civil
			 Rights Movement in the United States.
			(9)Muhammad Ali was selected by the California
			 Bicentennial Foundation for the U.S. Constitution to personify the vitality of
			 the Bill of Rights in various high-profile activities.
			(10)Despite having been diagnosed with
			 Parkinson’s Syndrome in the early 1980s, Muhammad Ali has dedicated his life to
			 the cause of universal human rights and freedom. His commitment to equal
			 justice and peace has touched the lives of hundreds of thousands of people
			 worldwide.
			(11)President Jimmy Carter asked Muhammad Ali
			 to meet with African leaders in Tanzania, Kenya, Nigeria, Liberia, and Senegal
			 as part of President Carter’s diplomatic efforts on behalf of human rights in
			 the 1980s.
			(12)In 1990, Muhammad
			 Ali traveled to the Middle East to seek the release of American and British
			 hostages that were being held as human shields in the first Gulf War. As a
			 result of his intervention, 15 United States hostages were freed on December
			 2nd of that year.
			(13)In 1998, Muhammad Ali was chosen as the
			 U.N. Messenger of Peace.
			(14)Several Presidents of the United States
			 have recognized Muhammad Ali, including President George W. Bush who, on
			 November 17, 2002, called him a man of peace and stated that
			 across the world, billions of people know Muhammad Ali as a brave,
			 compassionate, and charming man, and the American people are proud to call
			 Muhammad Ali one of our own, President Bill Clinton who stated that
			 Muhammad Ali captured the world’s imagination and its heart. Outside the
			 ring, Muhammad Ali has dedicated his life to working for children, feeding the
			 hungry, supporting his faith, and standing up for racial equality. He has
			 always fought for a just and more humane world, breaking down barriers here in
			 America and around the world. There are no telling how many tens of millions of
			 people had their hearts swell with pride and their eyes swell with tears in
			 1996 when Muhammad Ali lit the Olympic torch, because we know, now and forever,
			 he is the greatest, President Jimmy Carter who cited Muhammad Ali as
			 Mr. International Friendship, and President Barack Obama who, as
			 a Senator, had a framed picture of Muhammad Ali hanging in his office, and
			 before announcing his intentions to run for President, Obama visited with
			 Muhammad Ali at the Ali Center in Louisville, Kentucky.
			(15)Muhammad Ali continues to encourage
			 humanity through his perseverance and the support of thousands of people. He
			 has helped such organizations as the Chicago-based adoption agency, The Cradle;
			 the Make-A-Wish Foundation; the Special Olympics’ organization, Best Buddies;
			 and Herbert E. Birch Services, an organization that runs a school for
			 handicapped children and young adults, in addition to a summer camp for
			 children infected with AIDS.
			(16)Muhammad Ali and his wife Lonnie are
			 founding directors of the Muhammad Ali Parkinson Center in Phoenix, Arizona,
			 and have helped raise over $50 million for Parkinson’s research. The Center’s
			 mission is to provide excellence in treatment, research, and education for
			 patients and families affected by Parkinson’s disease and other movement
			 disorders, regardless of ability to pay.
			(17)Muhammad Ali is an inspiration to countless
			 individuals with Parkinson’s disease, including members of the Rock Steady
			 Boxing Foundation in Indianapolis, Indiana, which was founded to give people
			 with Parkinson’s disease hope by improving their quality of life using boxing
			 for fitness.
			(18)Muhammad Ali is
			 one of the founding members of Athletes for Hope, an organization created by a
			 few very successful athletes of exemplary character who have a deep commitment
			 to charitable and community causes.
			(19)Muhammad Ali also established the Muhammad
			 Ali Center in his hometown of Louisville, Kentucky, which promotes respect,
			 hope, and understanding, and inspires people everywhere to be as great as they
			 can be. A visitor of the Muhammad Ali Center experiences the
			 hows of Ali’s life: how he found the courage, the dedication,
			 and the discipline to become who he is today; how he found the conviction to
			 stand up for what he believed; and how he turned his passion for excellence in
			 the ring to a passion for peace on the world stage.
			(20)Like Muhammad Ali
			 himself, the Muhammad Ali Center focuses on what brings individuals together,
			 not what sets them apart, and is a global gathering place to
			 which people can come, both online and in person, to learn, share, and
			 celebrate our commonalities as human beings and to formulate ways of advancing
			 humanity.
			(21)Muhammad Ali has
			 helped to provide more than 22,000,000 aid packets to assist people in need,
			 and until recently traveled, on average, more than 200 days per year for
			 humanitarian causes.
			(22)Muhammad Ali,
			 known simply as the greatest, has transcended the glamour and
			 glory of being a sports champion to become not only one of the greatest sports
			 figures, but one of the greatest role models of our time.
			2.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 presentation, on behalf of Congress, of a gold medal of appropriate design, to
			 Muhammad Ali in recognition of his contributions to the Nation.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (hereinafter in this Act referred
			 to as the Secretary) shall strike a gold medal with suitable
			 emblems, devices, and inscriptions to be determined by the Secretary.
			3.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck pursuant to section 2 at a price sufficient to
			 cover the cost of the bronze medals (including labor, materials, dies, use of
			 machinery, and overhead expenses) and the cost of the gold medal.
		4.National
			 medalsThe medals struck under
			 this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Authority to use
			 fund amounts; proceeds of sale
			(a)Authorization To
			 use fund amountsThere is authorized to be charged against the
			 United States Mint Public Enterprise Fund, such amounts as may be necessary to
			 pay for the cost of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
